UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): February 21, 2008 Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification Number 1-13739 UNISOURCE ENERGY CORPORATION 86-0786732 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 1-5924 TUCSON ELECTRIC POWER COMPANY 86-0062700 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 - Other Events. TEP Rate Case Proceedings. As previously reported, Tucson Electric Power Company (TEP) filed a rate case with the Arizona Corporation Commission (ACC) in July 2007.TEP requested that the rate case proceeding be concluded within 18 months in order for a rate increase to be effective no later than January 1, 2009. On February 21, 2008 an ACC Administrative Law Judge (ALJ) issued an order modifying the rate case procedural schedule, providing a one week delay in the filing of ACC Staff and intervenor testimony.The start date for the rate casehearing before the ALJ did not change. The new procedural schedule is as follows: Date ACC Staff and intervenor testimony February 29, 2008 TEP rebuttal testimony April 1, 2008 ACC Staff and intervenor surrebuttal testimony April 24, 2008 TEP rejoinder testimony May 7, 2008 Rate case hearing before the ALJ May 12, 2008 TEP believes that the revised procedural schedule provides sufficient time for new rates to be effective by January 1, 2009.TEP cannot predict the outcome of the rate case proceedings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: February 21, 2008 UNISOURCE ENERGY CORPORATION ————— (Registrant) / s /Kevin P. Larson ————— Senior Vice President and Principal Financial Officer Date: February 21, 2008 TUCSON ELECTRIC POWER COMPANY ————— (Registrant) / s /Kevin P. Larson ————— Senior Vice President and Principal Financial Officer
